EXHIBIT A
                                                                                                   Electronically Filed - St Charles Circuit Div - October 16, 2020 - 03:10 PM
                                                                                2011-CC01009

         IN THE CIRCUIT COURT OF SAINT CHARLES COUNTY, MISSOURI

TRIBUS, LLC,                                            )
                                                        )
                       Plaintiff,                       )
                                                        )
v.                                                      )        Case No. _____________________
                                                        )
MAJESTIC REALTY, LLC.                                   )
                                                        )
Serve at:                                               )        Division ______________________
Registered Agent, R. Scott Webber                       )
100 Saint Paul St. Suite 200                            )
Denver, CO 80206                                        )

                         PETITION FOR BREACH OF CONTRACT

       Plaintiff, Tribus, LLC (“Plaintiff”), by and through its undersigned counsel, and for its

petition for breach of contract (“Petition”) against defendant, Majestic Realty, LLC.

(“Defendant”), states as follows:

                          PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff is, and at all times relevant has been, a Missouri limited liability

company in good standing with a business address of 5640 B Telegraph Road, St. Louis, MO

63129. As such, Plaintiff has the capacity to bring this suit.

       2.      Defendant is, and at all times relevant has been, a foreign corporation with its

principal place of business in the State of Colorado.

       3.      Plaintiff and Defendant entered into a Development and Licensing Agreement on

or about October 29, 2018 (“Agreement”) whereby Plaintiff was to provide Defendant with

various intranet and extranet services including but not limited to the development of custom

software including client relations software, and the hosting of Defendant’s data.




                                                  1
                                                                                                        Electronically Filed - St Charles Circuit Div - October 16, 2020 - 03:10 PM
       4.      Jurisdiction is proper in this Court as the subject matter of this action falls within

the general jurisdiction of this Court. Further, both Plaintiff and Defendant consented to and

submitted themselves to the jurisdiction of this Court via the Agreement.

       5.      Venue is proper in this Court because Plaintiff and Defendant agreed that St.

Charles County, Missouri is the jurisdiction where they would litigate any disputes arising out of

or relating to the Agreement.

                           COUNT I - BREACH OF AGREEMENT

       COMES NOW Plaintiff, by and through its undersigned counsel, and for Count I of its

Petition against Defendant, states as follows:

       6.      Plaintiffs re-alleges and incorporates by reference the allegations of the foregoing

paragraphs as though fully set forth herein.

       7.      On or about October 29, 2018, Plaintiff and Defendant entered into the

Agreement whereby Plaintiff, in consideration for payment by Defendant, agreed to provide

various intranet and extranet products and services to Defendant.

       8.      Per the Agreement, Defendant agreed to pay Plaintiff pursuant to the various

payment schedules for the products and services that Plaintiff would be providing Defendant.

Plaintiff and Defendant agreed on various project costs and the hourly rates Defendant would

pay Plaintiff for certain development, design, and project management tasks. Defendant agreed

to pay Plaintiff’s invoices when Plaintiff sent those invoices.

       9.      Shortly after executing the Agreement in October of 2018, Plaintiff began its

performance under the Agreement.

       10.     At all times, Plaintiff has fully performed all its obligations under the Agreement.



                                                 2
                                                                                                    Electronically Filed - St Charles Circuit Div - October 16, 2020 - 03:10 PM
       11.     Notwithstanding this fact, Defendant has failed and refused to pay many of

Plaintiff’s invoices for the services Plaintiff has provided pursuant to the Agreement.

       12.     Specifically, despite making ten change orders to the Agreement during

September of 2019 that required Plaintiff to spend more than 100 hours of development, design,

and project management time, Defendant failed and refused to pay for this work.

       13.     Plaintiff, in a good faith effort to work with Defendant, continued to perform all

of its obligations under the Agreement and continually sought Defendant’s compliance with the

terms of the Agreement, including but not limited to timely payment.

       14.     However, by September 1, 2019, Defendant stopped making payments under the

terms of the Agreement despite Plaintiff's continued performance.

       15.     Plaintiff had fully performed all of its obligations under the Agreement and had

satisfied any conditions precedent to Defendant’s obligation to pay Plaintiff, but Defendant,

without justification, stopped making payments to Plaintiff that conformed to the Agreement.

       16.     Plaintiff continued to perform its obligations under the Agreement, including but

not limited to the provision of ongoing services such as hosting data for Defendant, despite

Defendant’s failure to pay under the terms of the contract.

       17.     As of the date of filing, Defendant owes Plaintiff over $250,000.00 in payments

due under the terms of the Agreement.

       18.     Plaintiff has demanded that Defendant pay Plaintiff for all of the amounts due

under the Agreement; however, Defendant has unjustifiably failed and refused, and continues to

fail and refuse, to pay Plaintiff the amounts due and owing under the Agreement.




                                                 3
                                                                                                     Electronically Filed - St Charles Circuit Div - October 16, 2020 - 03:10 PM
       19.     To date, Plaintiff continues to provide various services to Defendant, including

hosting Defendant’s data, and additional monies due and owing to Plaintiff continue to accrue

under the terms of the Agreement.

       20.     Defendant materially breached the Agreement by failing to make payments under

the Agreement to Plaintiff.

       21.     Defendant has no valid justification for its breach of the Agreement.

       22.     As a direct and proximate result of Defendant’s breach of the Agreement, Plaintiff

has sustained damages in excess of $25,000.00 in an amount to be proven at trial.

       WHEREFORE, Plaintiff Tribus, LLC hereby prays for judgement against Majestic

Realty, LLC for the amounts due under the Agreement in an amount in excess of $25,000.00 to

be proven at trial, plus prejudgment interest at the statutory rate, its costs incurred herein,

post-judgement interest at the statutory rate, and for such other and further relief as this Court

deems just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury of all issues so triable.



                                                      Respectfully submitted,

                                                      ROSS & VOYTAS, LLC

                                                  By:​/s/ Richard A. Voytas, Jr.
                                                      Richard A. Voytas, Jr., #52046
                                                      rick@rossvoytas.com
                                                      12444 Powerscourt Dr., Ste 370
                                                      St. Louis, MO 63131
                                                      Phone: (314) 394-0605
                                                      Fax: (636) 333-1212

                                                      Attorney for Plaintiff

                                                  4
